Citation Nr: 1129665	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-21 637	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left varicocele.

2.  Entitlement to service connection for a left varicocele.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Baltimore, Maryland RO, which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's previously-denied claim for service connection.

The Board notes that a Decision Review Officer reopened and considered the Veteran's claim on the merits in the June 2007 statement of the case (SOC).  The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 in such instances regardless of the actions of the RO and has recharacterized the issue accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

Here, the Board finds that the Veteran is seeking service connection for the same disorder, a left varicocele, as that for which the Roanoke RO originally denied service connection in a December 1967 rating decision and for which the Board determined that no new and material evidence had been received to reopen the claim in a September 1983 decision.  As the Board must first decide whether new and material evidence has been received to reopen the claim for service connection before it can address the matter on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the previously-denied claim for service connection for a left varicocele-the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In July 2010, the Board remanded the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a left varicocele so that the Veteran could be afforded a Travel Board hearing since he had relocated to Southern Virginia and now is under the jurisdiction of the Roanoke RO.   

In April 2011, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge, thus completing the mandates of the Board remand.  A transcript of the April 2011 hearing is of record.

The issue of entitlement to service connection for a left varicocele is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1983 decision, the Board determined that no new and material evidence had been received to reopen the Veteran's previously-denied claim for service connection for a left varicocele.

2.  The evidence associated with the claims file since the September 1983 Board decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim for service connection for a left varicocele, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1983 Board decision, determining that no new and material evidence had been received to reopen the Veteran's previously-denied claim for service connection for a left varicocele, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received to reopen the claim of service connection for a left varicocele.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Given the Board's favorable disposition of the petition to reopen the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.

Petition to Reopen 

In an unappealed November 1971 rating decision, the Roanoke RO denied service connection for a left varicocele, finding that it had pre-existed service and was not aggravated during service.  Most recently, in a September 1983 decision, the Board determined that no new and material evidence had been received to reopen the Veteran's previously-denied claim for service connection for a left varicocele.  The Veteran was informed of this decision and his appellate rights, but he did not perfect an appeal there from; thus it became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  Thus, the Board must first ascertain in this case whether new and material evidence has been received.

Here, the claim to reopen was received in December 2005; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 1983 Board decision, the evidence of record at that time consisted of the Veteran's service treatment records, showing an asymptomatic, moderate varicocele on entrance examination, treatment during service for complaints of pain in the groin area and a left varicocele, and the presence of a left varicocele on separation examination; an October 1971 VA examination revealing a 3-inch postoperative left inguinal scar reported to be due to surgery for varicose veins of the left testicle; and the Veteran's August 1983 testimony, maintaining that he had had no problems with his varicocele before service, that he was treated for pain in the groin area, told to wear a support and the varicocele increased in size during service; that he had surgery at a VA hospital after service, and that condition still flared up occasionally.  

The evidence added to the record since the September 1983 Board decision includes: a copy of a November 2005 sonogram showing a varicocele; letters from the Veteran and his wife in support of his claim, noting that the Veteran had surgery in 1970 for his disorder; a letter from the Veteran's private physician, Dr. B.Z., and a transcript of the Veteran's April 2011 Board Hearing in which the Veteran testified that he had not experienced any symptoms of his varicocele until he was injured in service and that he had experienced pain since that time.  The evidence of record also contains a June 2011 letter from the Veteran's sister, A.M., in which she explained that she corresponded with her brother while he was in the Army.  She stated that the Veteran had written to her during service of an in-service injury and that he was not scheduled for surgery during service as he was about to be discharged.  A.M. also noted that since his discharge the Veteran had had surgery and doctor's visits pertaining to his claimed disorder and that it was recommended that he would need to use support for the rest of his life.  

The evidence has not been previously submitted to agency decisionmakers and is therefore new.  The new evidence, specifically the sonogram showing the presence of a varicocele and the Veteran's testimony and correspondence from the Veteran's sister, tends to suggest that the Veteran's condition was asymptomatic until his entrance onto active duty, that his left vericocele was permanently aggravated in service, and that he continues to have problems with it.  Thus, as it tends to establish a previously unestablished fact that was necessary to substantiate the claim, the evidence is material.  This evidence is both new and material and is sufficient to reopen the claim.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for a left vericocele.  



ORDER

As new and material evidence has been received, the previously-denied claim for entitlement to service connection for a left varicocele is reopened and, to this extent, the appeal is granted.


REMAND

As the issue on appeal has been reopened, it must be considered on the merits of the Veteran's claim.  In this case, however, additional development is in order before the issue may be considered.  

Initially, it was noted during the Veteran's April 2011 Travel Board Hearing, that additional records from a number of private physicians, as well as treatment records from the VA Medical Center (VAMC) in Hampton, Virginia, and from Providence Hospital in Washington, DC may be available.  In accordance with its duty to assist, VA should make further attempts to obtain the records noted by the Veteran and his wife in the claims file.  38 C.F.R. § 3.159.

In this regard, however, the Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Thus, while additional efforts should be made by VA, the Veteran is reminded that it is ultimately his responsibility to demonstrate service connection.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id, see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Neither the Board nor the Veteran is qualified to determine whether the Veteran's left varicocele was permanently aggravated by service.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, once the Veteran has provided the necessary information and once VA has obtained all available treatment records, the Veteran should be afforded a VA examination in order to determine whether the Veteran's left vericocele was in fact aggravated beyond its natural progression due to his service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Hampton VAMC, since December 1967, in particular records of surgery performed during the summer of 1971.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not already of record to include release forms, in particular from private physicians, Dr. Pace, Dr. B. Zorn. and Dr. F., identified by the Veteran during his Travel Board hearing.  Specifically request that the Veteran provide authorization to enable it to obtain outstanding pertinent records from any private healthcare providers who have treated him for a left varicocele since his discharge from service.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After completion of 1 and 2 above, schedule the Veteran for a VA examination to ascertain the nature and etiology of his left varicocele.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify whether the Veteran has a left varicocele and, if so, the examiner should render an opinion, consistent with sound medical judgment as to whether it is at least as likely as not (50 percent or greater probability) that such diagnosed disorder is the result of disease or injury incurred or aggravated during the Veteran's active duty from January 21, 1966 to December 15, 1967.  In rendering the requested opinion, the examiner should specifically address: (a) whether such disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether such disorder increased in severity in service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  If possible, the degree of such aggravation should be noted.  

The examiner should set forth the complete rationale for any opinion expressed and conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  To help avoid future remand, the VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim, in light of all pertinent evidence and legal authority.  In adjudicating the claim, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


